Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 21,1995, which ruled that claimant was eligible to receive unemployment insurance benefits.
Claimant was hired in April 1993 as a child care-giver for the employer’s three children, ages 13, 5 and 2. The employer, who kept a kosher household, discharged claimant in December 1993, accusing her of washing a dairy cup with meat dishes and then placing the washed cup on the drainboard that was to be used exclusively for meat dishes. Claimant testified that she was familiar with kosher requirements, having twice before been employed by rabbis, and that she would not have made this error intentionally. She further posited that the cup might have been inadvertently placed on the wrong drainboard by one of the employer’s children.
We find that substantial evidence supports the Board’s determination that claimant is eligible for unemployment insurance benefits. While it is possible that she failed to abide by one of the employer’s rules, this unintentional infraction does not rise to the level of disqualifying misconduct (see, Matter of Watson [Paul, Weiss, Rifkind, Wharton & Garrison—Hudacs], 189 AD2d 1088, 1089).
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.